NOTE: ThiS order is n0nprecedentia1.
United States Court of AppeaIs
for the Federal Circuit
SYNQOR, INC.,
Plaintiff-Appellee,
V-
ARTESYN TE CHNOLOGIES, INC. AND ASTEC
AMERICA, INC.,
Defendants-Appellants,
AND
BEL FUSE, INC.,
Defendan.t-Appellant,
AND
CHEROKEE INTERNATIONAL CORP. AND
LINEAGE POWER CORP.,
Defendants-AppeIlants,
AND
DELTA ELECTRONICS, INC., DELTA PRODUCTS
CORP., MURATA ELECTRONICS NORTH
AMERICA, INC., MURATA MANUFACTURING CO.
LTD., MURATA POWER SOLUTIONS, INC., AND
POWER-ONE, INC.,
Defen,dan,ts-Appellants.
2011-1191, -1192, -1193, -1194

SYNQOR V. ARTESYN TECH 2
Appeals from the United States District Court for the
Eastern District of TeXas in case no. 07-CV-0497, Judge
T. John Ward.
ON MOTION
Before LINN, C'ircuit Judge.
0 R B E R
Bel Fuse submits a motion for a stay, pending appeal,
of the injunction entered by the United States DiStrict
Court for the Eastern District of Texas.
Upon consideration thereof
IT ls OR1)ERED THAT: ~
SynQor, Inc. is directed to respond no later than Feb-
ruary 7, 2011. The injunction is temporarily stayed to the
extent that it applies to products specified on page 13 of
Bel Fuse’s motion that Bel Fuse asserts are sold to Cisco
SyStems, Inc., pending this court's consideration of the
papers submitted
FoR THE CoURT
 0 1  /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Donald R. Dunner, Esq. r||_£p
Constantine L. Trela, Jr., Esq. us-'rHE FED€§`NL c'iEA"sRcu"-mn
Steven Nelson Williams, Esq. _
Avin P. Sharma, Esq. _   
Michael J. NeWton, Esq.
Alan D. Smith, Esq. _MN}iDRBA[_Y
Earl Glenn Thames, Jr., Esq. CLm(

3
Eric W. Benisek, Esq.
William F. Lee, Esq.
s19
SYNQOR V. ARTESYN TECH